Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 6-8-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 10) in the reply filed on 10-22-21 is acknowledged.
Applicant has indicated that claims 9 and 12 should be withdrawn as being directed to a non-elected species.  However, claims 7, 8, 10, 11, and 13 are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-22-21.
More specifically, claim 7 recites the limitation “wherein the control unit controls the display to gradually change visibility of the virtual object, in the transition display” which is not included in the elected Species A and is instead directed towards Species B or D).  Claims 8 and 10 are dependent upon claim 7, and so are withdrawn for the same reasons.
Claim 11 recites the limitation “wherein the control unit controls the display to instantaneously change a display condition of the virtual object, in the transition display, from the first display condition in association with the first position and orientation information to the second display condition in association with the second position and orientation information and to display a notification object to notify of execution of the transition display” which is not included in the elected Species A and is instead directed towards Species D. Claim 12 is dependent upon claim 7, and so is withdrawn for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Grabowski et al. (US 2009/0005961).
Regarding claim 1, Grabowski (Fig. 6 and 15) discloses an information processing apparatus, comprising:
a control unit (151) that controls a display (804) to superimpose a virtual object (VC), associated with a set position on a real world (eg. associated with the “desired destination” as discussed in [0131]), on the real world (as seen in Fig. 6, the virtual object VC is overlaid on a view of the real world through the windshield) with reference to position and orientation information indicative of a position and an orientation of a mobile body (eg. VC is displayed based on the position and orientation of the mobile body, ie. the “automobile” as seen in Fig. 6); and
a correction unit (152) that corrects the position and orientation information (“the software needed to operate the virtual cable apparatus may be executed in on-board computer 152” as discussed in [0217], while the virtual cable position being “corrected” is shown in Fig. 6A through 6D),
wherein when the position and orientation information is corrected from first position and orientation information (eg. corresponding to the automobile in lane 310) to second position and orientation information (eg. corresponding to the automobile in lane 310) that is non-continuous to the first position and orientation information (as shown in Fig. 6A and 6D, respectively), the control unit controls the display to perform transition display (shown in Fig. 6) that indicates transition (eg. the position of VC is “smoothly adjusted” as discussed in [0165]) of a display condition from a first display condition that displays the virtual object based on the first position and orientation information to a second display condition that displays the virtual object based on the second position and orientation information (discussed in [0165], “whenever the centerline of the route changes, the position of the virtual cable path is slowly and smoothly (or discretely) adjusted to reflect such change”).

Regarding claim 2, Grabowski discloses an information processing apparatus as discussed above, wherein the control unit controls the display to gradually change a superimposed position of the virtual object, in the transition display (the display of VC is adjusted “slowly and smoothly” as discussed in [0165], which the examiner interprets as reading upon the claimed “gradually change”).

Regarding claim 5, Grabowski discloses an information processing apparatus as discussed above, wherein the control unit controls the display to change the superimposed position preferentially in a direction along a straight line connecting a position of the mobile body and the superimposed position, in the transition display (as seen in Fig. 6, the corrected position of the straight line VC is “positioned above the centerline of the new route” as discussed in [0165]).

Regarding claim 6, Grabowski discloses an information processing apparatus as discussed above, wherein the control unit controls the display to gradually change the superimposed position (“slowly and smoothly” as discussed above, see [0165]), in the transition display when the virtual object is determined to be displayed in a display region of the display (eg. as seen in Fig. 6, the virtual object VC is still within the display region of the windshield) right after a termination of the transition display (eg. after the transition display of Fig. 6A, 6B, and 6C, Fig. 6D shows the virtual object VC, displayed in the display region of the windshield, being repositioned to the second position in from of the car).

Regarding claim 18, Grabowski discloses an information processing apparatus as discussed above, wherein the position and orientation information is detected by a position (156a) and orientation sensor (156b) configured to detect a position and an orientation of the mobile body (sensors for “obtaining real time position, orientation and movements estimate for a vehicle” as discussed in [0161]), and the correction unit corrects the position and orientation information when an error, detected by the position and orientation sensor (called the “accuracy of the vehicle orientation measurement” in [0246]), in the position and orientation information is equal to or larger than a threshold (Even small “errors in the location data” such as caused by “bumps in the road” can cause negative impact on “correctness of the optic flow and the motion parallax” as discussed in [0246], so any error that is larger than the “thickness of the virtual cable” needs to be accounted for and corrected, as discussed in [0246] and [0247].  [0168] also discusses how the location error threshold for triggering a transition can be set by the driver.).

Regarding claim 19, Grabowski (Fig. 6 and 15) discloses an information processing method, comprising:
controlling a display (804) to superimpose a virtual object (VC), associated with a set position on a real world, on the real world (eg. associated with the “desired destination” as discussed in [0131]), on the real world (as seen in Fig. 6, the virtual object VC is overlaid on a view of the real world through the windshield) with reference to position and orientation information indicative of a position and an orientation of a mobile body (eg. VC is displayed based on the position and orientation of the mobile body, ie. the “automobile” as seen in Fig. 6); and
correcting the position and orientation information (with 151), wherein when the position and orientation information is corrected from first position and orientation information (eg. corresponding to the automobile in lane 310) to second position and orientation information (eg. corresponding to the automobile in lane 310) that is non-continuous to the first position and orientation information (as shown in Fig. 6A and 6D, respectively), the control unit controls the display to perform transition display (shown in Fig. 6) that indicates transition (eg. the position of VC is “smoothly adjusted” as discussed in [0165]) of a display condition from a first display condition that displays the virtual object based on the first position and orientation information to a second display condition that displays the virtual object based on the second position and orientation information (discussed in [0165], “whenever the centerline of the route changes, the position of the virtual cable path is slowly and smoothly (or discretely) adjusted to reflect such change”).

Regarding claim 20, Grabowski (Fig. 6 and 15) discloses a computer program (eg. “system, can be programmed” as discussed in [0452]) that causes a computer (eg. 152) to function as:
a control unit (151) that controls a display (804) to superimpose a virtual object (VC), associated with a set position on a real world (eg. associated with the “desired destination” as discussed in [0131]), on the real world (as seen in Fig. 6, the virtual object VC is overlaid on a view of the real world through the windshield) with reference to position and orientation information indicative of a position and an orientation of a mobile body (eg. VC is displayed based on the position and orientation of the mobile body, ie. the “automobile” as seen in Fig. 6); and
a correction unit (152) that corrects the position and orientation information (“the software needed to operate the virtual cable apparatus may be executed in on-board computer 152” as discussed in [0217], while the virtual cable position being “corrected” is shown in Fig. 6A through 6D),
wherein when the position and orientation information is corrected from first position and orientation information (eg. corresponding to the automobile in lane 310) to second position and orientation information (eg. corresponding to the automobile in lane 310) that is non-continuous to the first position and orientation information (as shown in Fig. 6A and 6D, respectively), the control unit controls the display to perform transition display (shown in Fig. 6) that indicates transition (eg. the position of VC is “smoothly adjusted” as discussed in [0165]) of a display condition from a first display condition that displays the virtual object based on the first position and orientation information to a second display condition that displays the virtual object based on the second position and orientation information (discussed in [0165], “whenever the centerline of the route changes, the position of the virtual cable path is slowly and smoothly (or discretely) adjusted to reflect such change”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski as applied to claim 1 above, and further in view of Christen et al. (US 2017/0061702).
Regarding claim 14, Grabowski discloses an information processing apparatus as discussed above, however fails to teach or suggest wherein the control unit controls the display to execute the transition display based on a determination whether a user is visually recognizing the virtual object.
Christen (Fig. 2, 4, and 5) discloses an information processing apparatus wherein a control unit (500) controls the display (104) to execute the transition display (eg. transitioning from the view of Fig. 2A to the view of Fig. 2C, ie. by zooming in) based on a determination whether a user is visually recognizing the virtual object (the transition is of the image is “scaled and translated such that the television remains approximately central to the user's line of sight during the movement/scaling” as discussed in [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus Grabowski so the transition display is based on a determination whether a user is visually recognizing the virtual object as taught by Christen because this allows the virtual image to move or be scaled while preventing disorientation (as discussed in [0017]).

Regarding claim 15, Grabowski and Christen disclose an information processing apparatus as discussed above, and Christen further discloses wherein the control unit controls the display to determine whether the user is visually recognizing the virtual object by detecting a line of sight of the user (“the user's line of sight” discussed in [0017], with detection via “tracking a user's eyes” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art to combine Grabowski and Christen for the same reasons as discussed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grabowski as applied to claim 1 above, and further in view of Bostick et al. (US 2016/0284125).
Regarding claim 17, Grabowski discloses an information processing apparatus as discussed above, however fails to teach or suggest wherein the display is a head-mounted display.
Bostick (Fig. 1 and 2) discloses an information processing apparatus (used to “overlay of a route or path in an augmented reality (AR) display device” as discussed in [0014]), wherein a display (120) is a head-mounted display (as seen in Fig. 1, with “glasses, goggles, a helmet, a hat, or other wearable item” discussed in [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus Grabowski to be implemented in a head-mounted display as taught by Bostick because both Grabowski and Bostick are directed towards augmented reality systems for overlaying a route on the real world, and a head-mounted display allows a user to navigate to off-road destinations that would be difficult to reach by car (such as the mountains seen in Fig. 2).

Allowable Subject Matter
Claims 3, 4, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Grabowski discloses an information processing apparatus as discussed above, and although Grabowski discloses wherein the speed of change in the superimposed position may be adjusted (eg. as discussed in [0167], the time it takes to complete a transition from a first position to a second position is “driver-adjustable”), Grabowski fails to teach or suggest wherein the display is controlled to “set a speed of change in the superimposed position when a speed of change in a position or an orientation of the mobile body is a first speed of change, larger than a speed of change when the speed of change in the position or the orientation of the mobile body is a second speed of change that is smaller than the first speed of change, in the transition display.”

Christen discloses wherein the control unit controls the display to set a speed of change in the superimposed position (“For example, the virtual model may scale and/or move more quickly while the virtual model is smaller, and more slowly as the virtual model grows larger” as discussed in [0014]).
However, Christen only teaches setting the speed of change based on the virtual model, and not based on a position or an orientation of the mobile body.

Therefore, none of the currently cited references of record teaches or suggests “wherein the control unit controls the display to set a speed of change in the superimposed position when a speed of change in a position or an orientation of the mobile body is a first speed of change, larger than a speed of change when the speed of change in the position or the orientation of the mobile body is a second speed of change that is smaller than the first speed of change, in the transition display” when combined with each of the other currently cited claim limitations.

Regarding claim 4, Grabowski discloses an information processing apparatus as discussed above, and although Grabowski discloses wherein virtual object may be either a moving object (eg. 416, “marks would appear to the driver as moving along virtual cable VC at a constant speed” as discussed in [0546]) or a non-moving object (eg. “virtual cable appears to be substantially stationary” as discussed in [0204]), Grabowski fails to teach or suggest “wherein the control unit controls the display to set a speed of change in the superimposed position when the virtual object is a moving object, larger than a speed of change in the superimposed position when the virtual object is a non-moving object, in the transition display.”

Christen discloses wherein the control unit controls the display to set a speed of change in the superimposed position (“For example, the virtual model may scale and/or move more quickly while the virtual model is smaller, and more slowly as the virtual model grows larger” as discussed in [0014]).
However, Christen only teaches setting the speed of change based on the virtual model, and not based on whether the virtual object is a moving object or a non-moving object.

Therefore, none of the currently cited references of record teaches or suggests “wherein the control unit controls the display to set a speed of change in the superimposed position when the virtual object is a moving object, larger than a speed of change in the superimposed position when the virtual object is a non-moving object, in the transition display” when combined with each of the other currently cited claim limitations.

Regarding claim 16, Grabowski and Christen disclose an information processing apparatus as discussed above, however fail to teach or suggest wherein the control unit controls the display to stop the transition display upon determination that the user is not visually recognizing the virtual object, and then to resume the transition display upon determination that the user is visually recognizing the virtual object.
Mullins et al. (US 2016/0246384) discloses (Fig. 1 and 7) an information processing apparatus wherein a control unit controls the display to stop display upon determination that the user is not visually recognizing a virtual object (“virtual content… disappears when the line of sight of the user passes outside a central region in the display” as discussed in [0081]), and then to resume the display upon determination that the user is visually recognizing the virtual object (“virtual content can be rendered in the display 120 when the line of sight of the user passes through a central region in the display” as discussed in [0081]).
However, Mullins is not directed towards a transition display from a first display condition to a second display condition.

Therefore, none of the currently cited references of record teaches or suggests “wherein the control unit controls the display to stop the transition display upon determination that the user is not visually recognizing the virtual object, and then to resume the transition display upon determination that the user is visually recognizing the virtual object” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691